UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4667



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY MARK LOWE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.  Robert E. Maxwell,
Senior District Judge. (CR-04-13)


Submitted:   April 26, 2006                   Decided:   June 9, 2006


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edmund J. Rollo, Morgantown, West Virginia, for Appellant. Thomas
E. Johnston, United States Attorney, Zelda E. Wesley, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Timothy Mark Lowe appeals his conviction and 78-month

sentence following a guilty plea to one count of distribution of

cocaine, in violation of 21 U.S.C. § 841 (2000).             Finding no

reversible error, we affirm.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.         See United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting

after Booker, sentencing courts should determine the sentencing

range under the guidelines, consider the other factors under

§ 3553(a), and impose a reasonable sentence within the statutory

maximum).     However,   in    determining   a   sentence   post-Booker,

sentencing courts are still required to calculate and consider the

guideline range prescribed thereby as well as the factors set forth

in 18 U.S.C. § 3553(a) (2000). Id.        We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.    Id. at 546-47.       We have further stated that

“while we believe that the appropriate circumstances for imposing

a sentence outside the guideline range will depend on the facts of

individual cases, we have no reason to doubt that most sentences

will continue to fall within the applicable guideline range.”

United States v. White, 405 F.3d 208, 219 (4th Cir.), cert. denied,

126 S. Ct. 668 (2005).        Indeed, “a sentence imposed ‘within the


                                  - 2 -
properly   calculated      Guidelines    range    .    .    .   is   presumptively

reasonable.’”     United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006) (citing United States v. Newsom, 428 F.3d 685, 687 (7th Cir.

2005), cert. denied, 126 S. Ct. 1455 (2006)).                        In sentencing

defendants     after     Booker,     district    courts         should     apply     a

preponderance of the evidence standard, taking into account that

the   resulting      guideline   range   is   advisory       only.       See   United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).

           We find that the district court did not err in using the

preponderance of the evidence standard to assess drug quantity

while applying the guidelines as advisory.                  We further find the

district     court    properly     calculated    the       guideline     range     and

appropriately treated the guidelines as advisory.                         The court

sentenced Lowe only after considering and examining the factors set

forth in § 3553(a).       Based on these factors, and because the court

sentenced Lowe within the applicable guideline range and the

statutory maximum, we find that Lowe’s sentence of 78 months of

imprisonment is reasonable.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED


                                      - 3 -